This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 IN THE MATTER OF THE ESTATE OF
 3 DORA PADILLA, Deceased,
 4 PHYLLIS A. TAYLOR,

 5          Petitioner-Appellant,

 6 v.                                                                                    NO. 32,173

 7 THE ESTATE OF DORA PADILLA,
 8 Deceased,

 9          Respondent-Appellee.


10 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
11 John F. Davis, District Judge

12 Renee Barela Gutierrez
13 Corrales, NM

14 for Appellant

15 Perez, Perez, & Perez, LLC
16 George H. Perez
17 Bernalillo, NM

18 for Appellee
1                           MEMORANDUM OPINION

2 CASTILLO, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8                                          ___________________________________
9                                          CELIA FOY CASTILLO, Chief Judge

10 WE CONCUR:




11 __________________________________
12 CYNTHIA A. FRY, Judge




13 __________________________________
14 LINDA M. VANZI, Judge




                                             2